DETAILED ACTION
	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 6-7 are objected to (wherein claims 3-5 and 8-9 inherit their objections due to their dependencies) because of the following informalities:  
For the preambles of all of the claims, it is suggested that the name of the claimed invention – manifold electromagnetic valve – be changed to distinguish it from components of similar names in the invention, specifically the manifold and electromagnetic valves.  For example, the invention could be considered a system or assembly.
In claim 1, line 10, it is suggested that “distance larger than” be changed to --distance apart from each other that is larger than-- or --distance that is larger than--.
In claim 1, line 11, it is suggested that “apart from each other” be deleted because it redundantly recites the phrase immediately before it.
In claim 2, line 2, it is suggested that “such” be deleted.
In claim 6, it is suggested that the first and second waterproof covers be clarified as making up the waterproof covers introduced in claim 1.  For example, the first and second waterproof covers could be introduced in claim 6 by reciting 
In claim 7, line 3, it is suggested that --of the electromagnetic valve-- be added after “an upper surface” to clarify what structure the upper surface is located.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2003/0226606).
Regarding claim 10, Hayashi discloses in Figs. 7-9 a method of manufacturing a waterproof manifold electromagnetic valve including a manifold 31 on which at least four electromagnetic valves 5 and at least two waterproof covers 50b covering the electromagnetic valves (paragraphs 50-51) are mounted, the method comprising:

a step of forming, on the manifold 31, at least one first mount area allowing three electromagnetic valves 5 to be mounted thereon, a quantity of the first mount area being equal to a quantity of the first valve group (because all of the mounting areas for the electromagnetic valves 5 may have valves 5 mounted thereon);
a step of mounting three electromagnetic valves 5 on each of the mount areas of the manifold 31 to form at least one first valve mount portion on which three electromagnetic valves 5 are mounted; and
a step of attaching, to each of the valve mount portions of the manifold 31, a waterproof cover 50b to cover the three electromagnetic valves mounted on the valve mount portion (paragraphs 50-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. (US 3,504,704) in view of Takada et al. (US 2008/0087346).
Regarding claim 1, Beckett discloses in Figs. 1-3 a manifold electromagnetic valve, comprising: 
a manifold (comprising the bottom sections 22 of receptacles 8, and/or housings 6, and/or blocks 4) including a plurality of second valve mount portions, on each of which two electromagnetic valves (comprising valves 20 and alternatively including their actuating solenoids 28) are arranged side by side at a predetermined inter-valve distance apart from each other, and electromagnetic valves at end portions of valve mount portions adjacent to each other being spaced an inter-mount-portion distance larger than the inter-valve distance apart from each other apart from each other (as indicated by the valves 20 within each receptacle 8 being closer with each other than with valves 20 in an adjacent receptacle 8); and

Beckett discloses sealed portions of the covers 24, such as openings 74 being sealed via respective o-rings 75 (col. 3, lines 52-55), but is silent with regard to whether the manifold and covers are waterproof.  
Takada teaches in Figs. 1-14 waterproof manifold of electromagnetic valves 12 (paragraph 11), wherein the waterproof is provided by gaskets 32 in between adjacent blocks 22 containing electromagnetic valves 12 (paragraph 39) and waterproof covers 40/108 for hermetically sealing the top of the blocks 22 (paragraph 56).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold disclosed by Beckett to be waterproof to protect the electrical components within the manifold even during maintenance, as Takada teaches (paragraph 11).  For example, gaskets can be provided between the cover 24 and the bottom 22 of the receptacle 8 and as washers where the valves 20 pass through the covers 24, as Takada teaches with gaskets 92, 100, so in addition to the o-rings 75 on openings 74, all of the openings in the covers 24 have a sealing around them.  Furthermore, gaskets can be provided in between any of the block elements 4, 6, 8, as Takada teaches with gaskets 32, if they aren’t already sealed. 
Regarding claim 4, Beckett discloses in Figs. 1-3 that the waterproof covers 24 (modified to be waterproof, as previously discussed) have a thin and long shape extending in a lengthwise direction of the electromagnetic valves (because the 
Beckett lacks teaching that upper surfaces of the waterproof covers curve outward into a convex shape in a lengthwise direction of the waterproof covers, and a curved shape of the upper surfaces is symmetric with respect to a center in the lengthwise direction of the waterproof covers.
Takada teaches in Figs. 1-14 that the upper surfaces of the waterproof covers 40/108 curve outward into a convex shape in a lengthwise direction of the waterproof covers 48/108, and a curved shape of the upper surfaces is symmetric with respect to a center in the lengthwise direction of the waterproof covers 48/108.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the covers disclosed by Beckett to be curved outward into a convex shape in a lengthwise direction of the covers and be symmetric about a center in the lengthwise direction, as Takada teaches, to facilitate drainage of fluid (and to prevent fluid from accumulating) to further prevent fluid damage to the electrical components in the manifold.  
Regarding claim 5, Beckett discloses in Figs. 1-3 that the covers 24 (modified to be waterproof, as previously discussed) are each screwed to the manifold 22 at two positions (via two screws 34 that screw into respective tapped holes 36, as disclosed in col. 2, lines 38-44) that are at a first end portion and a second end portion of the lengthwise direction and center portions in a widthwise direction.
Regarding claim 6, Beckett discloses in Figs. 1-3 that the second cover 24 (modified to be waterproof, as previously discussed) each covering two electromagnetic valves have the same shape and the same size.
Regarding claim 7, Beckett discloses in Figs. 1-3 a manifold for electromagnetic valves, as previously discussed, but lacks teaching that each of the electromagnetic valves 12 includes a manual button for a manual operation on an upper surface covered with the corresponding one of the waterproof covers, and wherein each of the waterproof covers has an operation hole that enables an operation of the manual button at a position corresponding to the manual button, and a hole cover is attached to the operation hole.
Takada teaches in Figs. 1-14 that each of the electromagnetic valves 12 includes a manual button 97 for a manual operation on an upper surface (of the electromagnetic valve 12) covered with the corresponding one of the waterproof covers 40/108, and wherein each of the waterproof covers 40/108 has an operation hole (in which the manual switch 99 is disposed) that enables an operation of the manual button 97 at a position corresponding to the manual button 97 (via manual switch 99), and a hole cover 99 is attached to the operation hole.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the electromagnetic valves and waterproof covers in the combination of Beckett and Takada such that the electromagnetic valves are housed in a housing with an upper surface on which a manual button is provided to be actuated by a manual switch/hole cover on the waterproof cover, so manual control of the valves is provided, as Takada 
Regarding claim 8, Beckett discloses in Figs. 1-3 that the manifold (comprising the plurality of blocks 4, housings 6, and bottom sections 22 of receptacles 8, which are rigidly fixed together like an integral unit, as disclosed in col. 1, lines 64-72, and col. 4, lines 28-30) is a single-unit manifold, and the manifold includes all the valve mount portions.
Regarding claim 9, Beckett discloses in Figs. 1-3 that the manifold is formed from a plurality of manifold blocks (comprising the bottom sections 22 of receptacles 8, and/or housings 6, and/or blocks 4) coupled to each other (col. 1, lines 64-72, and col. 4, lines 28-30), and each of the manifold blocks includes at least one second valve mount portion.
Regarding claim 10, Beckett discloses in Figs. 1-3 a method of manufacturing a manifold electromagnetic valve including a manifold (comprising the bottom sections 22 of receptacles 8, and/or housings 6, and/or blocks 4) on which at least four electromagnetic valves (comprising valves 20 and alternatively including their actuating solenoids 28) and at least two waterproof covers 24 covering the electromagnetic valves are mounted, the method comprising:
a step of dividing all the electromagnetic valves mounted on the manifold into at least one second valve group including two electromagnetic valves to determine a quantity of the second valve group;

a step of mounting two electromagnetic valves on each of the mount areas of the manifold to form at least one second valve mount portion on which two electromagnetic valves are mounted; and
a step of attaching, to each of the valve mount portions of the manifold, a cover 24 to cover the two electromagnetic valves mounted on the valve mount portion.
Beckett discloses sealed portions of the covers 24, such as openings 74 being sealed via respective o-rings 75 (col. 3, lines 52-55), but is silent with regard to whether the manifold and covers are waterproof.  
Takada teaches in Figs. 1-14 waterproof manifold of electromagnetic valves 12 (paragraph 11), wherein the waterproof is provided by gaskets 32 in between adjacent blocks 22 containing electromagnetic valves 12 (paragraph 39) and waterproof covers 40/108 for hermetically sealing the top of the blocks 22 (paragraph 56).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold disclosed by Beckett to be waterproof to protect the electrical components within the manifold even during maintenance, as Takada teaches (paragraph 11).  For example, gaskets can be provided between the cover 24 and the bottom 22 of the receptacle 8 and as washers where the valves 20 pass through the covers 24, as Takada teaches with gaskets 92, 100, so in addition to the o-rings 75 on openings 74, all of the openings in the covers 24 have a sealing around them.  Furthermore, gaskets can be provided in . 
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 2, a gap is formed between adjacent covers wherein the gap has such a size that it is larger than the inter-valve distance that the electromagnetic valves are arranged side by side within a shared mount portion on the manifold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753